Case 2:20-cv-00566-JPH-MJD Document 12 Filed 12/22/20 Page 1 of 7 PageID #: 222




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     TERRE HAUTE DIVISION

 LARRY VICKERY,                                           )
                                                          )
                                 Plaintiff,               )
                                                          )
                            v.                            )        No. 2:20-cv-00566-JPH-MJD
                                                          )
 WEXFORD MEDICAL SOURCE, et al.                           )
                                                          )
                                 Defendants.              )

                      ORDER SCREENING THE COMPLAINT,
             DENYING MOTION FOR ASSISTANCE RECRUITING COUNSEL,
              AND DENYING MOTION FOR PRELIMINARY INJUNCTION

         Plaintiff Larry Vickery, an inmate at Putnamville Correctional Facility ("PCF"), brings this

 action pursuant to 42 U.S.C. § 1983, alleging that the defendants were deliberately indifferent to

 his serious medical needs. Because Mr. Vickery is a "prisoner" as defined by 28 U.S.C.

 § 1915A(c), this Court has an obligation under 28 U.S.C. § 1915A(a) to screen his complaint

 before service on the defendants.

                                                 I.
                                          SCREENING ORDER

         A. Screening Standard

         Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any portion of

 the complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief

 against a defendant who is immune from such relief. In determining whether the complaint states

 a claim, the Court applies the same standard as when addressing a motion to dismiss under Federal

 Rule of Civil Procedure 12(b)(6). To survive dismissal,

         [the] complaint must contain sufficient factual matter, accepted as true, to state a
         claim for relief that is plausible on its face. A claim has facial plausibility when the
         plaintiff pleads factual content that allows the court to draw the reasonable
         inference that the defendant is liable for the misconduct alleged.
Case 2:20-cv-00566-JPH-MJD Document 12 Filed 12/22/20 Page 2 of 7 PageID #: 223




 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017).

 Pro se complaints such as that filed by the plaintiff are construed liberally and held to "a less

 stringent standard than pleadings drafted by lawyers." Cesal, 851 F.3d at 720.

         B. The Complaint

         The complaint names the following defendants: Wexford Medical Source ("Wexford"),

 Dr. Perez, Dr. Mitcheff, Nurse Carey, Nurse Smoothery, Nurse Kerrigan M. Feider, Nurse Pierce,

 Nurse Carrie McGarr, Nurse Cheryl Petty, Nurse Taylor Forquer, John Doe Wexford Employees,

 Jane Doe Wexford Employees, Superintendent Brian Smith, Commissioner Carter, and Wexford

 Employees. Mr. Vickery is seeking compensatory and punitive damages and declaratory and

 injunctive relief.

         Mr. Vickery has diabetes. He receives insulin injections to treat this condition. He requires

 a type of insulin called Lantus because other types of insulin are ineffective and cause him to suffer

 allergic reactions. Upon his arrival at the Reception Diagnostic Center, and later at PCF, medical

 staff discontinued his Lantus prescription due to cost. The alternative insulin he received caused

 him to suffer allergic reactions including a rash, throat swelling, muscle pain, muscle spasms,

 blood and ketones in the urine, a toe infection, internal ocular bleeding, kidney stones, and

 calcification of the vas deferens.

         Several Wexford employees failed to reinstate Mr. Vickery's Lantus prescription despite

 his complaints, including Dr. Perez, Nurse Smoothery, Nurse Feider, Nurse Pierce, Nurse McGarr,

 Nurse Petty, and Nurse Forquer. Superintendent Smith and Commissioner Carter learned about

 the problem when Mr. Vickery submitted grievances but did not intervene. His Lantus prescription

 was eventually reinstated after his family contacted Commissioner Carter about the issue.




                                                   2
Case 2:20-cv-00566-JPH-MJD Document 12 Filed 12/22/20 Page 3 of 7 PageID #: 224




        C. Discussion

        This action is brought pursuant to 42 U.S.C. § 1983. To state a claim under § 1983, a

 plaintiff must allege the violation of a right secured by the Constitution or laws of the United States

 and must show that the alleged deprivation was committed by a person acting under color of state

 law. West v. Atkins, 487 U.S. 42, 48 (1988). "[T]he first step in any [§ 1983] claim is to identify

 the specific constitutional right infringed." Albright v. Oliver, 510 U.S. 266, 271 (1994). "The

 Eighth Amendment prohibits the unnecessary and wanton infliction of pain, which includes

 [d]eliberate indifference to serious medical needs of prisoners." Knight v. Grossman, 942 F.3d

 336, 340 (7th Cir. 2019) (internal quotation omitted).

        Based on the screening standards set forth above, Mr. Crawford's Eighth Amendment

 deliberate indifference claims shall proceed against Dr. Perez, Nurse Smoothery, Nurse Feider,

 Nurse Pierce, Nurse McGarr, Nurse Petty, Nurse Forquer, Superintendent Smith, and

 Commissioner Carter.

        Claims against all other defendants are dismissed. The complaint does not allege that

 Mr. Vickery suffered a constitutional violation as the result of a Wexford policy or widespread

 custom. See Jackson v. Illinois Medi-Car, Inc., 300 F.3d 760, 766 n.6 (7th Cir. 2002) (To be liable

 under § 1983, private corporations acting under color of state law must have an express policy or

 custom that resulted in a constitutional deprivation.). The complaint does not indicate that

 Dr. Mitcheff or Nurse Carey were personally involved in acts or omissions that caused Mr. Vickery

 to suffer a constitutional violation. See Colbert v. City of Chicago, 851 F.3d 649, 657 (7th Cir.

 2017) ("Individual liability under § 1983… requires personal involvement in the alleged

 constitutional deprivation."). And bringing suit against unnamed defendants in federal court is

 generally disfavored by the Seventh Circuit. See Wudtke v. Davel, 128 F.3d 1057, 1060 (7th Cir.



                                                   3
Case 2:20-cv-00566-JPH-MJD Document 12 Filed 12/22/20 Page 4 of 7 PageID #: 225




 1997) ("[I]t is pointless to include [an] anonymous defendant [ ] in federal court; this type of

 placeholder does not open the door to relation back under Fed. R. Civ. P. 15, nor can it otherwise

 help the plaintiff.") (internal citations omitted)).

         This summary of claims includes all the viable claims identified by the Court. If

 Mr. Vickery believes that additional claims were alleged in the complaint, but not identified by

 the Court, he shall have through January 8, 2021, to identify those claims.

                                              II.
                                      MOTION FOR COUNSEL

         Mr. Vickery's motion for counsel is denied as premature. The Seventh Circuit has held that

 "until the defendants respond to the complaint, the plaintiff's need for assistance of counsel . . .

 cannot be gauged." Kadamovas v. Stevens, 706 F.3d 843, 845 (7th Cir. 2013); see also Olson v.

 Morgan, 750 F.3d 708, 712 (7th Cir. 2014) (deciding whether to recruit counsel requires the court

 to consider "whether the difficulty of the case—factually and legally—exceeds the particular

 plaintiff's capacity as a layperson to coherently present it to the judge or jury himself."). While that

 statement from Kadamovas is not a "bright-line rule[ ]," in this case Mr. Vickery has not shown a

 need for counsel to assist him in amending his complaint, or to "investigate and flesh out any claim

 that may exist." Mapes v. Indiana, 932 F.3d 968, 971-72 (7th Cir. 2019). Mr. Vickery may renew

 his motion for counsel as this case proceeds.

                                        III.
                         MOTION FOR PRELIMINARY INJUNCTION

         Mr. Vickery has also filed a motion for a preliminary injunction requiring the defendants

 to arrange for a podiatrist outside the facility to examine the infection in his toe. Until the

 defendants have been served and appear in this action, the Court lacks personal jurisdiction over

 them and any request for preliminary injunction is premature. "An injunction, like any enforcement



                                                        4
Case 2:20-cv-00566-JPH-MJD Document 12 Filed 12/22/20 Page 5 of 7 PageID #: 226




 action, may be entered only against a litigant, that is, a party that has been served and is under the

 jurisdiction of the district court." Maddox v. Wexford Health Sources, Inc., 528 F. App’x 669, 672

 (7th Cir. 2013) (internal quotation omitted). Accordingly, the motion for a preliminary injunction

 is denied without prejudice. Mr. Vickery may renew his motion for a preliminary injunction after

 the defendants file an appearance.

                                        IV.
                           SUMMARY AND SERVICE OF PROCESS

        Mr. Vickery's Eighth Amendment deliberate indifference claim shall proceed against

 Dr. Perez, Nurse Smoothery, Nurse Kerrigan M. Feider, Nurse Pierce, Nurse Carrie J. McGarr,

 Nurse Cheryl Petty, Nurse Taylor Forquer, Superintendent Brian Smith, and Commissioner Carter

 in their individual capacities. All other claims are dismissed. The clerk is directed to terminate

 Wexford Medical Source, Dr. Mitcheff, Nurse Carey, John Doe, Jane Doe, and "Wexford

 Employees" as defendants on the docket.

        The motion for assistance recruiting counsel, dkt. [3], and motion for preliminary

 injunction, dkt. [7], are denied without prejudice. The clerk is directed to send Mr. Vickery a

 copy of the Court's motion for assistance recruiting counsel form. Mr. Vickery should use this

 form if he chooses to renew his motion for assistance recruiting counsel.

        The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendants

 Dr. Perez, Nurse Smoothery, Nurse Kerrigan M. Feider, Nurse Pierce, Nurse Carrie J. McGarr,

 Nurse Cheryl Petty, Nurse Taylor Forquer, Superintendent Brian Smith, and Commissioner Carter

 in the manner specified by Rule 4(d). Process shall consist of the complaint, dkt. [1], applicable

 forms (Notice of Lawsuit and Request for Waiver of Service of Summons and Waiver of service

 of Summons), and this Order.




                                                   5
Case 2:20-cv-00566-JPH-MJD Document 12 Filed 12/22/20 Page 6 of 7 PageID #: 227




        Because some of the defendants are identified as employees of Wexford of Indiana, LLC,

 the clerk is directed to serve Wexford electronically. If any of these defendants do not waive

 service, Wexford is ORDERED to provide the defendant's full name and last known address if it

 has such information. This information may be provided to the Court informally or may be filed

 ex parte.

 SO ORDERED.

 Date: 12/22/2020




 Distribution:

 LARRY VICKERY
 251617
 PUTNAMVILLE - CF
 PUTNAMVILLE CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 DR. PEREZ
 Medical Staff
 Putnamville Correctional Facility
 1946 West U.S. Hwy 40
 Greencastle, IN 46135

 NURSE SMOOTHERY
 Medical Staff
 Putnamville Correctional Facility
 1946 West U.S. Hwy 40
 Greencastle, IN 46135

 KERRIGAN M. FEIDER
 Medical Staff
 Putnamville Correctional Facility
 1946 West U.S. Hwy 40
 Greencastle, IN 46135



                                               6
Case 2:20-cv-00566-JPH-MJD Document 12 Filed 12/22/20 Page 7 of 7 PageID #: 228


 NURSE PIERCE
 Medical Staff
 Putnamville Correctional Facility
 1946 West U.S. Hwy 40
 Greencastle, IN 46135

 CARRIE J. MCGARR
 Medical Staff
 Putnamville Correctional
 Facility 1946 West U.S. Hwy 40
 Greencastle, IN 46135

 CHERYL PETTY
 Medical Staff
 Putnamville Correctional Facility
 1946 West U.S. Hwy 40
 Greencastle, IN 46135

 TAYLOR FORQUER
 Medical Staff
 Putnamville Correctional Facility
 1946 West U.S. Hwy 40
 Greencastle, IN 46135

 Electronic Service to Wexford of Indiana, LLC

 Electronic Service to the following IDOC Employees:

        Commissioner Carter
        Superintendent Brian Smith – Putnamville Correctional Facility




                                                 7
